Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 20 January 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 20 Jany 1822.
				
				At length I feel well enough to write you again though I have no reason to hope that my correspondence will be renewed with any regularity for some time—Your Letters my dear boy would afford me much more pleasure if there was a less peremptory and positive tone about them—Be assured that it is always possible to be manly and respectful at the same time and that we can better show our determination by our actions than by our words which are often vain and empty things more calculated to mislead our judgment than to confirm our good intentions—If you do not deceive yourself I am perfectly confident you will not deceive me but I am aware that the sacrifice of tastes and habits which are necessarily required of you will cost you such a struggle as will call for your utmost Strength of mind and resolution to atchieve. You are happily gifted with the powers if you know how to bend to the necessity—Go on and prosper industry and application ensure your success and by this success you reward and requite your Mothers fondest affection—George improves very much. he has conquered his love of argument and is in consequence always pleasant conversible and agreeable and by his constant attention and affection I am rendered both cheerful and happy—Johnson Hellen contributes largely also to my comfort by his amiable disposition and obliging temper—His dislike to company encreases every day, and he passes almost all his time at home—Your hand writing is improved but I would request you not to write so small and your letters would be freer and bolder. Do not follow your Mothers bad example; though Sins of omission, are not so bad as Sins of Commission, they are still very ugly, as they betray irregularity of mind and a total want of perspicuity in style two things not natural to a young man of your merit though unfortunately too much so to your affectionate Mother
				
					L C Adams
				
				
			